In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00211-CR



           MARCY LENA MEJIA, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-12-24507




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Marcy Lena Mejia has filed four appeals from separate convictions. The convictions

stemmed from her plea of guilty pursuant to a plea agreement. In this particular case, pursuant to

the agreement, Mejia was sentenced to ten years’ confinement, probated for five years. We

contacted the parties in reference to apparent jurisdictional defects and have received and

considered their responses on this issue. The procedural posture of this case is identical to that

discussed in our opinion of this date in Marcy Lena Mejia v. The State of Texas, cause number

06-12-00208-CR. We addressed the jurisdictional issue in detail in that opinion, and, for the

reasons stated therein, we likewise conclude that we have no jurisdiction over this appeal.

       We dismiss the appeal for want of jurisdiction.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       May 16, 2013
Date Decided:         May 17, 2013

Do Not Publish




                                                2